Citation Nr: 1336604	
Decision Date: 11/08/13    Archive Date: 11/22/13

DOCKET NO.  09-46 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active military service from June 1966 to April 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 

In April 2012, the Veteran and his wife testified during a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.  In April 2013, the Board remanded the appeal for further development.

This appeal was processed using the Veterans Benefits Management System paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of the electronic record.

This appeal is REMANDED to the Appeals Management Center in Washington, D.C.


REMAND

In the April 2013 remand, the Board requested that the Veteran be asked to complete an authorization form to enable VA to obtain any additional pertinent evidence, to include from North Suburban Medical Associates and the chiropractor referenced in the April 2009 VA examination report, and to submit a copy of the August 1968 service treatment record referenced by the VA physician's assistant in the April 2012 letter.  The Board also requested that outstanding treatment records from the Tomah VA Medical Center (VAMC) be obtained.  Lastly, the Board requested that the Veteran be scheduled for a VA spine examination to determine the etiology of any lumbar spine disability.  The examiner was asked to attempt to reconcile all other opinions of record, including the July 2009 private opinion, the April 2009 and August 2010 VA opinions, and the findings in the April 2012 letter from the VA physician's assistant.  The examiner was also asked to consider the Veteran's statements regarding the incurrence of a low back disability, in addition to his statements regarding the continuity of symptomatology, and the statements offered by former colleagues and family as to observable symptoms.  

In a June 2013 letter, the AMC asked the Veteran to complete an authorization form for each private physician who treated his lumbar spine disability, to include North Suburban Medical Associates and the chiropractor referenced in the April 2009 VA examination report, and submit a copy of the August 1968 service treatment record.  The Veteran did not reply.  Thus, there is no further duty to obtain private medical records or a copy of the service treatment record.  See Dyment v. West, 13 Vet. App. 141 (1999).  The AMC also obtained records from the Tomah VAMC as requested.  Although the AMC afforded the Veteran an examination in June 2013, as will be discussed below, the report of that examination is incomplete.  

A review of the examination report shows that the examiner did not reconcile the opinions of record.  Further, although the examiner was advised to consider the Veteran's report of injuring his back in service, the examiner simply stated that there is no evidence that an injury was caused by service.  Similarly, noting that the Veteran stated during the examination that his back symptoms had resolved prior to discharge from service, the examiner did not consider the Veteran's statements regarding the incurrence of a low back disability and continuity of symptomatology since service, or the statements offered by former colleagues and family.  Although the Board acknowledges the examiner's situation, the record still shows that the Veteran has reported injuring his back in service and having symptoms since.  As such, an opinion addressing the lay statements regarding service incurrence and continuity of symptomatology is still needed.  Thus, an addendum addressing the above deficiencies should be obtained from the examiner, in compliance with the prior remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Prior to obtaining the addendum, any outstanding VA medical records should be obtained.  The record contains treatment notes from the Tomah VA Medical Center (VAMC) through July 2013.  Any treatment notes since that time should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any records of treatment from the Tomah VAMC since July 2013.

2.  Then, arrange for the Veteran's claims file to be reviewed by the examiner who conducted the June 2013 VA examination for an addendum opinion.  The examiner should provide a complete rationale for all conclusions.  If the examiner is not available, have another appropriate examiner review the record and provide the opinion.  The examiner should provide an opinion on whether it is at least as likely as not (50 percent or more probability) that any diagnosed lumbar spine disability had its onset in service, within one year of service, or is otherwise related to service.  In providing the opinion, the examiner should: 

(a)  Attempt to reconcile the opinion with all other opinions of record, including the July 2009 private opinion, the April 2009 and August 2010 VA opinions, and the findings in the April 2012 letter from the VA physician's assistant; and 

(b)  Comment on the Veteran's statements regarding the incurrence of a low back disability and the continuity of symptomatology since service, and the statements offered by former colleagues and family as to observable symptoms.

3.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

